Merwin, J.
(dissenting):
The question whether, within the meaning of the Ohio statute, the decedent left a husband, should, I think, be determined accord*396ing to tbe law of the residence of the decedent, in analogy to the rule applicable to the distribution of personal estates left by persons dying intestate.J (Ohio Rev. Statutes, § 6135; 2 Kent’s Com. § 429 ; 2 Williams’ Executors [6th Am. ed.], 1625 ; Redfield’s Suit. Pr. [5th ed.] 651, 652, and cases cited.) This was the course followed in the court below, and the decree should, I think, be affirmed.
Decree of the Surrogate’s Court reversed and a new trial ordered, with costs to sibide the event.